Name: COMMISSION REGULATION (EEC) No 2818/93 of 14 October 1993 reducing the basic prices and the buying-in prices for oranges, clementines, mandarins and satsumas for the 1993/94 marketing year as a result of the monetary realignments of the 1992/93 marketing year and the overrun of the intervention threshold fixed for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  prices
 Date Published: nan

 15 . 10 . 93 Official Journal of the European Communities No L 257/ 15 COMMISSION REGULATION (EEC) No 2818/93 of 14 October 1993 reducing the basic prices and the buying-in prices for oranges, Clementines, mandarins and satsumas for the 1993/94 marketing year as a result of the monetary realignments of the 1992/93 marketing year and the overrun of the intervention threshold fixed for the 1992/93 marketing year and oranges, the rules for applying Article 1 6b of Regula ­ tion (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (u), as last amended by Regulation (EEC) No 1623/91 (12), if during a given marketing year, the intervention measures adopted for oranges concern quantities which exceed the thresholds for those products and for that marketing year, the basic and buying-in prices for the following marketing year are to be reduced by 1 % for every 37 700 tonnes by which threshold is exceeded for oranges ; Whereas, according to the information provided by the Member States, the intervention measures taken within the Community for 1992/93 concerned 1 776 951 tonnes in the case of oranges ; whereas the Commission has esta ­ blished therefore that the intervention thresholds for this marketing year have been exceeded by 597 551 tonnes in the case of oranges ; Whereas in consequence of the above the basic and the buying-in prices for oranges for the 1993/94 marketing year fixed by Regulation (EEC) No 1289/93 must be reduced by 15 % ; whereas this reduction is to be added to that resulting from the monetary realignments of the 1992/93 marketing year ; whereas the total reduction amounts to 1 5,88 % ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 16b (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus as a result of the monetary realignments (4), as last amended by Regulation (EEC) No 1 663/93 (*), and in particular Article 2 thereof, Whereas Regulation (EEC) No 3824/92 lays down the list of prices and amounts in the fruit and vegetables sector which are to be divided by the reducing coefficient of 1,010495, fixed by Commission Regulation (EEC) No 537/93 (6), as amended by Regulation (EEC) No 1331 /93 Q, with effect from the beginning of the 1993/94 marketing year, under the arrangements for the automatic dismantlement of negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the resulting reductions in the prices and amounts are to be specified for each sector concerned and that the reduced prices and amounts are to be fixed ; whereas the basic and the buying-in prices for oranges, Clementines, mandarins and satsumas for the 1993/94 marketing year have been fixed by Council Regulation (EEC) No 1289/93 (8), as amended by Commission Regu ­ lation (EEC) No 1334/93 (s); Whereas Commission Regulation (EEC) No 3213/92 (I0) fixes the intervention thresholds for the 1992/93 marke ­ ting year at 1 179 400 tonnes for oranges ; Whereas, according to Article 16a ( 1 ) of Regulation (EEC) No 1035/72 and Article 2 ( 1 ) of Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, for peaches, lemons HAS ADOPTED THIS REGULATION ; Article 1 The basic and the buying-in prices for the 1993/94 marketing year fixed by Regulation (EEC) No 1289/93 are hereby reduced by 15, 88 % for oranges and by 1,04 % for Clementines, mandarins and satsumas and shall be as shown in the Annex hereto. (') OJ No L 118, 20. 5. 1972, p. 1 . 2) OJ No L 69, 20. 3 . 1993, p. 7. 3 OJ No L 387, 31 . 12. 1992, p. 1 . (4 OJ No L 387, 31 . 12. 1992, p. 29 . Article 2 This Regulation shall enter into force on 16 October 1993 . 0 OJ No L 158, 30. 6. 1993, p. 18 . ( «) OJ No L 57, 10. 3 . 1993, p. 18 . 0 OJ No L 132, 29. 5. 1993, p. 114. (8) OJ No L 132, 29. 5. 1993, p. 3 . 0 OJ No L 132, 29. 5. 1993, p. 120. (10) OJ No L 320, 5. 11 . 1992, p. 13 . (") OJ No L 198, 26. 7. 1988, p. 9 . (n) OJ No L 150, 15. 6. 1991 , p. 8 . 15. 10 . 93No L 257/ 16 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 October 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX BASIC AND BUYING-IN PRICE 1993/94 marketing year MANDARINS For the period 16 November 1993 to 28 February 1994 (in ecus per 100 kg net) Basic price Buying-in price November ( 16 to 30) 36,48 23,34 December 36,10 22837 January 35,60 22,07 February 33,94 21,56 These prices refer to packed mandarins of quality Class I, size 54/69 mm. SATSUMAS For the period 16 October 1993 to 15 January 1994 (in ecus per 100 kg net) Basic price Buying-in price October ( 16 to 31 ) 28,37 13,55 November 25,13 11,31 December 27,29 1 2,28 January (1 to 15) 26,21 11,92 These prices refer to packed satsumas Unshiu (owari) of quality Class I , size 54/69 mm. CLEMENTINES For the period 1 December 1993 to 15 February 1994 (in ecus per 100 kg net) Basic price Buying-in price December 33,41 18,40 January 31,22 17,19 February (1 to 15) 35,98 17,94 These prices refer to packed Clementines (citrus reticulata, Blanco) of quality Class I , size 43/60 mm. 15 . 10 . 93 Official Journal of the European Communities No L 257/ 17 SWEET ORANGES For the period 1 December 1993 to 31 May 1994 (in ecus per 100 kg net) Basic price Buying-in price December 29,1 2 1 8,42 January 25,57 1 6,62 February 26,19 17,02 March 28,10 17,41 April and May 28,73 17,66 These prices refer to packed oranges of the Moro, Navel, Navellina, Salustiana, Sanguinello and Valencia late varieties, quality Class I, size 67/80 mm. Note : The prices given in this Annex do not include the cost of the packaging in which the product is presented.